Citation Nr: 0813122	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-39 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

In a March 2008 statement, the veteran's representative 
stated the veteran's intent to withdraw his appeal regarding 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met as to both issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204(b)(1) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

The veteran, through his representative, has withdrawn the 
appeal as to both issues by a statement dated in March 2008, 
which has been associated with the veteran's VA claims 
folder.

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.  These appeals are 
dismissed without prejudice to refiling.


ORDER

The appeal of the claim of entitlement to service connection 
for bilateral hearing loss is dismissed.

The appeal of the claim of entitlement to service connection 
for tinnitus is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


